Citation Nr: 1302427	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  07-13 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to July 30, 2007, and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from January 1969 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In a November 2005 rating decision, the RO granted service connection and assigned an initial 30 percent rating for PTSD, effective June 16, 2005, the date of the claim for service connection.

In July 2006, the Veteran testified during a hearing before RO personnel: a transcript of that hearing is associated with the claims file. 

Thereafter, an April 2009 rating decision granted a higher 70 percent disability rating for PTSD, effective July 30, 2007, the date of medical evidence showing that the Veteran's symptoms had worsened.  While the RO has assigned a higher rating for the Veteran's PTSD during the pendency of this appeal, as a higher rating is available before and after July 30, 2007, and the Veteran is presumed to seek the maximum available benefit, the claim for a higher rating remains viable on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35  (1993). 

The issue of service connection for psoriasis, to include as secondary to service-connected PTSD, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

In a February 2010 letter, the Veteran indicated that his PTSD symptoms has increased in severity.  Specifically, he stated that simple tasks had become real chores, such as washing dishes or clothes, noting that he changed his sheets last year for the first time in three to four years.  He stated that his personal hygiene was terrible, and that he went up to two weeks without showering.  He spent a lot of his time in bed and his life had no meaning for him.  The Veteran last underwent a VA examination to address the severity of his service-connected PTSD in October 2009, more than three years ago.  Therefore, to ensure that the record contains evidence indicating the current severity of the Veteran's service-connected PTSD, a more contemporaneous examination is needed, with findings responsive to the applicable rating criteria.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Prior to scheduling the above examination, all outstanding medical records from the Cleveland, Ohio VA Medical Center (VAMC), to include the Brecksville campus, dated from December 2009 to the present should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the Cleveland VAMC, to include the Brecksville campus, all outstanding medical records pertaining to the treatment of the Veteran's PTSD from December 2009 to the present. 

2.  After completing the above, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected PTSD.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies, to include psychological testing, should be accomplished and all clinical findings reported in detail.  The examiner should render specific findings as to the extent and frequency of all psychiatric symptoms.  The examiner also should render a full multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the veteran's psychiatric symptoms, and an explanation of what the score means.  The examiner should also provide an assessment of the impact of the Veteran's psychiatric disability on his employability.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

